02Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 9/14/20 has been considered in full.

Drawings
The drawings were received on 10/26/20.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the system of claim 1, nor the method of claim 15, specifically;
Claim 1 requires a processor configured to: predict an acceleration or a vibration of the second link expected to result from a commanded movement of the second link; and adjust the variable damping coefficient of the damper based on the predicted acceleration or the predicted vibration to reduce vibration in the second link.
Claim 15 requires predicting an acceleration or a vibration of the second link expected to result from a commanded movement of the second link; and
adjusting a variable damping coefficient of the damper based on the predicted acceleration or the predicted vibration.
The prior art shows robotics (e.g. 2014/022207 A1 to Bowling et al.), but fail to disclose the predictive nature of the movement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID MORGAN. FENSTERMACHER
Primary Examiner




/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658